 


115 S3798 IS: Shut Down Child Prison Camps Act
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 3798 
IN THE SENATE OF THE UNITED STATES 
 
December 19, 2018 
Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To prohibit the Department of Health and Human Services from operating unlicensed temporary emergency shelters for unaccompanied alien children. 
 
 
1.Short title This Act may be cited as the Shut Down Child Prison Camps Act.  2.Defined termIn this Act, the term temporary emergency shelter means an unlicensed care provider facility that provides temporary emergency shelter and services for unaccompanied alien children when licensed facilities are near or at capacity. 
3.Prohibition against temporary emergency sheltersThe Secretary of Health and Human Services shall not maintain or operate (directly or through a contract) any temporary emergency shelter, including the temporary emergency shelter in Tornillo, Texas, and the temporary emergency shelter in Homestead, Florida.   